IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39732

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 649
                                                 )
       Plaintiff-Respondent,                     )      Filed: September 28, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DAWN M. JOHNSON,                                 )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dawn M. Johnson was convicted of trafficking in heroin, Idaho Code § 37-
2732B(a)(6)(A); possession of cocaine, I.C. § 37-2732(c)(1); and possession of drug
paraphernalia, I.C. § 37-2734A. The district court imposed concurrent sentences of twenty-two
years with seven years determinate for trafficking, seven years determinate for possession of
cocaine, and one year determinate for possession of drug paraphernalia. Johnson filed an Idaho
Criminal Rule 35 motion, which the district court denied. Johnson appeals from the denial of her
Rule 35 motion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.


                                                1
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,
the defendant must show that the sentence is excessive in light of new or additional information
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       Having reviewed the record, including the new information submitted with Johnson’s
Rule 35 motion, we find no abuse of discretion in the district court’s denial of the motion.
Accordingly, the district court’s order denying Johnson’s I.C.R. 35 motion is affirmed.




                                                2